     Case 4:18-cv-00279-CKJ-LAB Document 421 Filed 09/11/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Herbert Jalowsky, M.D., an individual,
                                          )          No. CV 18-279-TUC-CKJ (LAB)
 9                                        )
               Plaintiff,                 )          ORDER
10                                        )
     vs.                                  )
11                                        )
                                          )
12   Provident Life and Accident Insurance)
     Co., a Tennessee corporation; Unum)
13   Group, a Delaware corporation,       )
                                          )
14             Defendants.                )
                                          )
15   _________________________________ )
16
            Pending before the court is the defendants’ motion, filed on August 28, 2020, for
17
     reconsideration of this court’s prior order granting, in part, the defendants’ motion to compel
18
     discovery or, in the alternative, to preclude the plaintiff, Jalowsky, from introducing pain-
19
     related evidence at trial. (Doc. 414)
20
            Previously, on August 17, 2020, this court granted, in part, the defendants’ motion to
21
     compel discovery from the plaintiff seeking to ascertain his level of physical activity. (Doc.
22
     405) The court held that Jalowsky must provide some of the requested discovery, but not all,
23
     because for some of the discovery requests, “the burden or expense of the proposed discovery
24
     outweighs its likely benefit.” Fed.R.Civ.P. 26(b)(1); (Doc. 405) The defendants argue in
25
     the pending motion that this court was wrong to conclude that the issue of pain was
26
     “peripheral.” (Doc. 414, p. 1) On the contrary, they argue, it is “a central issue in this
27
     action.” Id.
28
     Case 4:18-cv-00279-CKJ-LAB Document 421 Filed 09/11/20 Page 2 of 3



 1
 2          Discussion
 3          A motion for reconsideration is appropriate where “the district court (1) is presented
 4   with newly discovered evidence [that could not have been presented earlier with reasonable
 5   diligence], (2) committed clear error or the initial decision was manifestly unjust, or (3) if
 6   there is an intervening change in controlling law.” School Dist. No. 1J,Multnomah County
 7   v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); see also LRCiv 7.2(g) (“The Court will
 8   ordinarily deny a motion for reconsideration of an Order absent a showing of manifest error
 9   or a showing of new facts or legal authority that could not have been brought to its attention
10   earlier with reasonable diligence.”). A motion for reconsideration should not be used for the
11   purpose of asking a court “to rethink what the court had already thought through – rightly or
12   wrongly.” Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D.Ariz. 1995)
13   (punctuation modified). A motion for reconsideration “may not be used to raise arguments
14   or present evidence for the first time when they could reasonably have been raised earlier in
15   the litigation.” Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)
16   (emphasis in original). Nor may a motion for reconsideration repeat any argument previously
17   made in support of or in opposition to a motion. Motorola, Inc. v. J.B. Rodgers Mech.
18   Contractors, Inc., 215 F.R.D. 581, 586 (D. Ariz. 2003);            LRCiv 7.2(g)(1).      Mere
19   disagreement with a previous order is an insufficient basis for reconsideration. See Leong
20   v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw. 1988).
21          The defendants argue that “it is manifestly unjust to allow Plaintiff to pursue the
22   theory that the car accident aggravated his chronic pain and therefore contributes to his MCI,
23   but not to require Plaintiff to answer discovery related to that theory.” (Doc. 414, p. 6) This
24   court, however, has required Plaintiff to answer discovery related to that theory. (Doc. 405)
25   It has denied additional discovery because “the burden or expense of the proposed discovery
26   outweighs its likely benefit.” Fed.R.Civ.P. 26(b)(1); (Doc. 405) The pending motion asks
27   the court to rethink something that it has already thought through. Accordingly,
28                                                -2-
     Case 4:18-cv-00279-CKJ-LAB Document 421 Filed 09/11/20 Page 3 of 3



 1
 2
 3          IT IS ORDERED that the defendants’ motion, filed on August 28, 2020, for
 4   reconsideration of this court’s prior order granting, in part, the defendants’ motion to compel
 5   discovery or, in the alternative, to preclude the plaintiff, Jalowsky, from introducing pain-
 6   related evidence at trial is DENIED. (Doc. 414) The motion for reconsideration is DENIED.
 7   The motion to preclude evidence at trial is DENIED as UNRIPE. The District Court will set
 8   a schedule for filing motions in limine when the trial date is set.
 9
10                 DATED this 10th day of September, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                -3-
